         Case 2:20-cv-00084-ABJ Document 18-3 Filed 08/03/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING


ERIK PRINCE,                                  }
                                              }
                       Plaintiff,             }
                                              }
               vs.                            }       Civil No. 20-cv-84-ABJ-KHR
                                              }
THE INTERCEPT, et al.                         }
                                              }
                       Defendants.            }


                           DECLARATION OF MATTHEW COLE

       Matthew Cole, pursuant to 28 U.S.C. § 1746, declares as follows:

       1.      I have been named a defendant in this action. I submit this Declaration in support

of Defendants’ Motion to Dismiss the Complaint for Lack of Personal Jurisdiction and for

Failure to State a Claim. I have personal knowledge of the facts stated in this Declaration and

would be competent to testify to them.

       2.      I am the national security reporter for the investigative news website The

Intercept, which is published by my employer, First Look Media Works, Inc. I joined The

Intercept in June 2015. Since that time, I have reported extensively on issues relating to national

security and foreign conflicts.

       3.      Prior to joining the Intercept, I was an investigative producer for NBC News and

before that, an investigative producer for ABC News. I also previously wrote for ESPN

magazine. All told, I have worked as a professional journalist for over 18 years.

       4.      I received my Bachelor’s degree from Sarah Lawrence College and a Masters in

Journalism from Columbia University’s Graduate School of Journalism.

       5.      At all times relevant to this lawsuit, I was and am a resident of New York.
         Case 2:20-cv-00084-ABJ Document 18-3 Filed 08/03/20 Page 2 of 5




       6.      As part of my reporting on national security and foreign affairs, I wrote the news

article at issue in this lawsuit, Erik Prince Offered Lethal Services To Sanctioned Russian

Mercenary Firm Wagner, a true and correct copy of which is attached as Exhibit A, and which

can also be found at The Intercept’s website at https://theintercept.com/2020/04/13/erik-prince-

russia-mercenary-wagner-libya-mozambique/.

       7.      At no time during the course of my reporting for and preparation of the article did

I travel to the State of Wyoming. I also did not communicate with any individuals in Wyoming

in connection with the article, or seek out any Wyoming agencies or entities for information.

       8.      At no time during the course of my reporting for and preparation of the article did

I ever intend to target Wyoming, or persons within Wyoming, specifically, as distinct from

members of the public throughout the United States and the world generally.

       9.      Although I am aware, on information and belief, that Plaintiff owns, shares in, or

uses a family property in Wyoming, I have always understood him to be a resident of Northern

Virginia. On information and belief, Plaintiff has lived, variously, in McLean, Virginia and

Middleburg, Virginia, during the time I have been reporting on him.

       10.     I do not have any professional or personal connections to Wyoming. For example,

I do not own property or have relatives there. I have never registered to vote in Wyoming, paid

taxes there, or held a bank account or any investments there. I have never traveled to Wyoming

for any reason, personal or professional.

       11.     As part of my reporting for the article, I contacted Mr. Prince’s attorney, Matthew

Schwartz, whom I understand to be in New York, to request a comment from Mr. Prince or his

representative on the information I had obtained. I have communicated with Mr. Schwartz in

preparation for prior stories. Mr. Schwartz denied that Mr. Prince had met with Wagner and
         Case 2:20-cv-00084-ABJ Document 18-3 Filed 08/03/20 Page 3 of 5




asked me questions that seemed designed to elicit the identities of my sources. I declined to

provide information on my confidential sources. I did include Mr. Schwartz’s denial, made on

behalf of Mr. Prince, in my published article.

       12.      Attached hereto as Exhibits B - N are true and correct copies of the publications

and documents provided to readers via the hyperlinks that were included in my published article,

as reflected in Exhibit A.

             a. Attached hereto as Exhibit B is a true and correct copy of the article, How A

                Group Of Russian Guns For Hire Are Operating In The Shadows: Inside The

                Shadow War Fought By Russian Mercenaries, published on or about April 17,

                2018 by BuzzFeed News.

             b. Attached hereto as Exhibit C is a true and correct copy of the article, Russian toll

                in Syria battle was 300 killed and wounded: sources, published on or about

                February 15, 2018 by Reuters.

             c. Attached hereto as Exhibit D is a true and correct copy of a print-out from a

                webpage of the U.S. Department of State.

             d. Attached hereto as Exhibit E is a true and correct copy of the article, How A 4-

                Hour Battle Between Russian Mercenaries and U.S. Commandos Unfolded in

                Syria, published on or about May 24, 2018 by The New York Times.

             e. Attached hereto as Exhibit F is a true and correct copy of a press release from a

                webpage of the U.S. Department of Treasury.

             f. Attached hereto as Exhibit G is a true and correct copy of Executive Order 13660,

                dated March 6, 2014 from Federal Register Volume 79, No. 46.
Case 2:20-cv-00084-ABJ Document 18-3 Filed 08/03/20 Page 4 of 5




  g. Attached hereto as Exhibit H is a true and correct copy of the article, The FBI Is

       Investigating Erik Prince For Trying To Weaponize Crop Dusters, published on

       or about February 20, 2020 by The Intercept.

  h. Attached hereto as Exhibit I is a true and correct copy of the article, Trump White

       House Weighing Plans For Private Spies To Counter “Deep State” Enemies,

       published on or about December 4, 2017 by The Intercept.

  i.   Attached hereto as Exhibit J is a true and correct copy of the article, Putin-Linked

       Mercenaries Are Fighting On Libya’s Front Lines, published on or about

       September 25, 2019 by Bloomberg.

  j.   Attached hereto as Exhibit K is a true and correct copy of the article, Libyan

       officials cite evidence of Russian mercenaries in war, published on or about

       December 5, 2019 by Al Jazeera.

  k. Attached hereto as Exhibit L is a true and correct copy of the article, Mozambique

       calls on Russian firepower, published on or about October 2, 2019 by The Sunday

       Times.

  l.   Attached hereto as Exhibit M is a true and correct copy of the article, In Push for

       Africa, Russia's Wagner Mercenaries Are 'Out of Their Depth' in Mozambique,

       published on or about November 19, 2019 by The Moscow Times.

  m. Attached hereto as Exhibit N is a true and correct copy of the article, Blackwater

       Founder Erik Prince Faces Multi-Agency Federal Investigation, published on or

       about March 24, 2016 by The Intercept.
       Case 2:20-cv-00084-ABJ Document 18-3 Filed 08/03/20 Page 5 of 5




      I declare under penalty of perjury that the foregoing is true and correct.



Executed on ___________________________
             Date


Executed in ____________________________
              City and State




                                                            ________________________
                                                            Matthew Cole
